OPINION — AG — YOUR QUESTION, AS STATED, WILL NOT PERMIT AN AFFIRMATIVE OR NEGATIVE ANSWER; THAT THE DETERMINATION OF LEGALITY OR ILLEGALITY IN THE PREMISES IN PURELY ONE FACT. . . I.E., IF THE PARTY IN QUESTION ACTUALLY "DEVOTED" TO THE WORK OF THE BOARD TEN DAYS EACH MONTH FOR THE PERIOD SINCE 1959, THEN THE $150.00 PER MONTH WAS "LEGALLY DRAWN BY HIM". IF SAID PARTY HAS NOT "DEVOTED TO THE WORK OF THE BOARD" TEN DAYS A MONTH SINCE 1959, AND TO THE EXTENT THAT HE HAS NOT, SUCH PAYMENT WAS NOT "LEGALLY DRAWN BY HIM." (CHAIRMAN OF THE STATE MERIT BOARD — UNLAWFUL COMPENSATION) CITE: 74 O.S. 1961 804 [74-804], 74 O.S. 1961 805 [74-805] (BURCK BAILEY)